DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 05/09/2022 has been entered and made of record.
Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation cited below in the application as filed. The limitations that do not appear to be in the original disclosure are:
In claim 1: “an image capturing control circuitry configured to control image capturing and at least one of a relative horizontal position...” lines 2&4, “image capturing control circuitry configured to detect a center of gravity position” line 8 and “a center of an image capturing range in an image plane of the image capturing unit” last line. 
In claim 4: “image capturing control circuitry configured to detect the center of gravity position” line 2.
In claim 5: “image capturing control circuitry configured to cause the image capturing unit to capture” line 2.
In claim 6: “image capturing control circuitry configured to control the focal position...” line 2.
In claim 7: “image capturing control circuitry configured to cause...” line 2.
In claim 8: “processing circuitry configured to calculate a recognition...” line 2.
In claim 9: “processing circuitry configured to calculate a feature amount...” line 2.
In claim 10: “processing circuitry configured to remove the background...” line 2.
In claim 12: “processing circuitry configured to perform learning...” line 2.
In claim 14: “processing circuitry” line 1, and “a center of an image capturing range in an image plane of the image capturing unit” last line.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 4-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn Ronald Albert et al. [US 20160041380 A1] in view of Motoo Ohnishi et al. [US 20070279492 A1].
Regarding claim 1, Ronald teaches:
1. A control device (i.e. The present application relates to systems and methods for autofocusing an imaging device- ¶0003) comprising: 
an image capturing control circuitry is configured to control image capturing of an observation target including a cell (i.e. computing device 106 can be used as a controller for the system as well as for performing, by itself or in conjunction with imaging device 104, the analysis and/or storage of data obtained by imaging device 104- ¶0066) having division potential in a time series (i.e. biological cells- ¶0064), 
wherein the image capturing control circuitry is configured to control at least one of a relative horizontal position or a relative focal position between an image capturing unit that performs the image capturing and the observation target (i.e. The focus drive mechanism then moves the objective to a new z-position corresponding to the correct focal distance based on the original z-position determined for the objective- ¶0089... In step 256, once the system has been trained, the imaging component is aligned in the z-direction with the first sample to be imaged. In one embodiment, the plate or objective is moved horizontally to align the objective with the first field or well to be imaged, as is known in the art- ¶0104) on a basis of a recognition result of the observation target (i.e. The image is processed using one or more software algorithms 224 to determine information used for focusing the sample, including, e.g., identifying each reflection in the image, determining the surface each reflection relates to, and estimating the z-position of the imaging component with respect to any of the surfaces represented by the reflections- ¶0099) calculated with use of a pre-trained model generated on a basis of a machine learning algorithm (i.e. the system is trained to correlate a location on an image of a reflection of an LOA device to the desired focal position. In one embodiment the desired focal position is determined using reflections of the laser beam captured by the camera. In one embodiment, the desired focal position is directly related to the position of a reflection of an inner surface captured by the camera- ¶0103... In one embodiment, a machine-learning approach can be used...- ¶0151), and wherein the image capturing control circuitry is configured to detect a center-of-gravity position of the observation target on a basis of a recognition probability (i.e. centroid of the object, the average intensity, the peak intensity- ¶0130) of the observation target calculated with use of the pre-trained model (i.e. the intensity values for each column identified in step 312 to be part of the image can be used to determine the centroid of the image. In one embodiment, the intensities of all of the columns for the image are used to determine an intensity-weighted column for the image, similar to a center-of-mass calculation- ¶0130)
However, Ronald does not teach explicitly:
	control image capturing such that the center-of-gravity position is located at a center of an image capturing range in an image plane of the image capturing unit.
In a related field of endeavor, Motoo teaches:
control image capturing such that the center-of-gravity position is located at a center of an image capturing range in an image plane of the image capturing unit (i.e. The position of the tracking target is determined e.g. by calculating the center-of-gravity position of the tracking target on the picked-up image. In this case, the swing of the camera is controlled such that the center-of-gravity position is aligned with the central position of the picked-up image- ¶0004 & ¶0051).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ronald with the teachings of Motoo to make it possible to perform additional camera control during automatic tracking operation within a range in which the automatic tracking operation can be performed without any trouble (Motoo- Abstract).

Regarding claim 4, Ronald and Motoo teach all the limitations of claim 3 and Ronald further teaches:
wherein the image capturing control circuitry is configured to detect the center-of-gravity position on a basis of a recognition probability image (i.e. the intensities of all of the columns for the image- ¶0130) of the observation target generated with use of the pre-trained model (i.e. the intensities of all of the columns for the image are used to determine an intensity-weighted column for the image, similar to a center-of-mass calculation- ¶0130).  

Regarding claim 5, Ronald and Motoo teach all the limitations of claim 4 and Ronald further teaches:
wherein the image capturing control circuitry is configured to cause the image capturing unit to capture an image of the observation target at an enlargement magnification (i.e. The microscope includes an objective assembly 118 comprising a plurality of objectives, as is known in the art, to obtain magnified views of the specimens. Each objective can correspond to a different magnification level. In one embodiment at least three standard objectives are included. Additional objectives can also be included, if desired. Example standard objectives can include 10×/0.4 NA, 20×/0.45 NA and 40×/0.6 NA optical specifications. Example additional objectives can include 2×/0.08 NA, 4×/0.16 NA and 20×/0.7 NA optical specifications. Other magnification levels and objective types can also be used- ¶0073) calculated on a basis of the center-of-gravity position and the recognition probability detected (i.e. One or more of the above components are typically controlled by the computing device 106 to allow for automated imaging. The optical configuration generally arranged in imaging device 104 can produce an enlarged image of cell(s) on image recorder 122 so that a high resolution image of the cell samples can be recorded. In particular, the configurations discussed herein provide for a system that not only enables “wide-field” microscopy, as known to those skilled in the art, but also enables optical sectioning capabilities- ¶0081).  

Regarding claim 6, Ronald and Motoo teach all the limitations of claim 1 and Ronald further teaches:
wherein the image capturing control circuitry is configured to control the focal position (i.e. The imaging device and/or sample are moved closer to or farther away from each other until the sample is in focus through the imaging device- ¶0004... Imaging component 154 and/or plate 152 are moved closer to or farther away from each other vertically to focus sample 150 through imaging component 154. Referring to FIG. 1, we shall define herein the vertical direction of movement as the z direction- ¶0032, fig. 1) on a basis of a form probability of the observation target calculated with use of the pre-trained model (i.e. This information can include the column centroid of the object, the average intensity, the peak intensity, etc.- ¶0130).  

Regarding claim 7, Ronald and Motoo teach all the limitations of claim 1 and Ronald further teaches:
wherein the image capturing control circuitry is configured to cause the image capturing unit to capture an image of the observation target at the focal position of an image(i.e. The imaging device and/or sample are moved closer to or farther away from each other until the sample is in focus through the imaging device- ¶0004... Imaging component 154 and/or plate 152 are moved closer to or farther away from each other vertically to focus sample 150 through imaging component 154. Referring to FIG. 1, we shall define herein the vertical direction of movement as the z direction- ¶0032, fig. 1) whose form probability calculated is highest (i.e. the peak intensity- ¶0130 among those of a plurality of images captured by the image capturing unit at the different focal positions (i.e. As discussed in more detail below, one embodiment uses image processing algorithms to project the image onto a line, and then identify the peaks of the projection to identify the number and location of the multiple laser reflections on the line. Based upon the identification results, each blob in the image (where each blob is a detected reflection) is measured for its location, intensity, shape, and size. Based upon the relative size, intensity, and location of each blob, the software can predict where the objective is relative to the inner surface, and thus relative to the sample- ¶0100).  

Regarding claim 8, Ronald and Motoo teach all the limitations of claim 1 and Ronald further teaches:
further comprising: a processing circuitry is configured to calculate a recognition probability of the observation target in a captured image with use of the pre-trained model (i.e. This information can include the column centroid of the object, the average intensity, the peak intensity, etc.- ¶0130... the system is trained to correlate a location on an image of a reflection of an LOA device to the desired focal position. In one embodiment the desired focal position is determined using reflections of the laser beam captured by the camera. In one embodiment, the desired focal position is directly related to the position of a reflection of an inner surface captured by the camera- ¶0103... In one embodiment, a machine-learning approach can be used...- ¶0151).  

Regarding claim 11, Ronald and Motoo teach all the limitations of claim 1 and Ronald further teaches:
wherein the observation target includes an arbitrary structure contained in the cell having division potential or an arbitrary region in the structure(i.e. see nucleus in fig. 1).  

Regarding claim 12, Ronald and Motoo teach all the limitations of claim 1 and Ronald further teaches:
processing circuitry configured to perform learning related to recognition of the observation target on a basis of the image of the observation target captured and the machine learning algorithm (i.e. In one embodiment, a machine-learning approach can be used. In this approach, a training set of laser images is presented for the current experiment (objective, plate type, and sample). The system trains on these images so that when a new laser autofocus image is presented, the system can produce an estimate of the distance of to the inner surface (and thus to the sample). Benefits of this embodiment include (a) image processing is not required to identify the location and number of reflections, thus reducing potential errors; (b) the training algorithm can effectively decide how to weight the importance of the location, intensity, shape, and size with respect to the output z-position estimate; and (c) texture qualities of the different reflections can be included in the algorithm, which can add an additional level of stability since the reflections from each reflective surface typically have slightly different optical qualities- ¶0151).  

Regarding claim 13, Ronald and Motoo teach all the limitations of claim 1 and Ronald further teaches:
wherein the pre-trained model is a recognizer generated with use of learning data including the image of the observation target captured and information regarding a feature related to at least one of a shape, a form, or a structure of the observation target (i.e. In one embodiment, a machine-learning approach can be used. In this approach, a training set of laser images is presented for the current experiment (objective, plate type, and sample). The system trains on these images so that when a new laser autofocus image is presented, the system can produce an estimate of the distance of to the inner surface (and thus to the sample). Benefits of this embodiment include (a) image processing is not required to identify the location and number of reflections, thus reducing potential errors; (b) the training algorithm can effectively decide how to weight the importance of the location, intensity, shape, and size with respect to the output z-position estimate; and (c) texture qualities of the different reflections can be included in the algorithm, which can add an additional level of stability since the reflections from each reflective surface typically have slightly different optical qualities- ¶0151). 

Regarding claim 14, method claim 14 corresponds to apparatus claim 1, and therefore is also rejected for the same rationale as listed above.

Regarding claim 15, computer-readable medium storing instructions claim 15 corresponds to apparatus claim 1, and therefore is also rejected for the same rationale as listed above.

Claim 2 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Kuhn Ronald Albert et al. [US 20160041380 A1] in view of Motoo Ohnishi et al. [US 20070279492 A1] and further in view of Christmann Leandro [US 20020116732 A1].
Regarding claim 2, Ronald and Motoo teach all the limitations of claim 1.
However, and Motoo do not teach explicitly:
	wherein the cell having division potential includes a fertile ovum.
In the same field of endeavor, Leandro teaches:
	wherein the cell having division potential includes a fertile ovum (i.e. Fertile White Leghorn ovum donors are collected 2-2.5 hours after laying of an egg. The donor birds are sacrificed by cervical dislocation and the ova collected under aseptic conditions from the infundibulum or the anterior end of magnum- ¶0098).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ronald and Motoo with the teachings of Leandro in order to improved viability of the recipient cell (Leandro- ¶0074).

Claims 9-10 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Kuhn Ronald Albert et al. [US 20160041380 A1] in view of Motoo Ohnishi et al. [US 20070279492 A1] and further in view of Burry Aaron Michael et al. [US 20130182910 A1].
Regarding claim 9, Ronald and Motoo teach all the limitations of claim 1.
However, Ronald and Motoo do not teach explicitly:
	wherein the processing unit calculates a feature amount of an image of the observation target captured and removes a background on a basis of the feature amount with- 51 - use of the pre-trained model.
In the same field of endeavor, Burry teaches:
	wherein the processing unit calculates a feature amount of an image of the observation target captured and removes a background on a basis of the feature amount with- 51 - use of the pre-trained model (i.e. The character image can be preprocessed to remove a local background variation in the image and to define a local feature utilizing a quantization transformation. A classification margin for each character image can be identified utilizing a set of machine learning classifiers each binary in nature, for the character image- ¶0098).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ronald and Motoo with the teachings of Burry such that the site specific noises and image variations can be learned by the SNoW classifiers without retraining the whole network from scratch (Burry- ¶0074).

Regarding claim 10, Ronald, Motoo and Burry teach all the limitations of claim 9 and Ronald further teaches:
wherein the processing unit removes the background in the image of the observation target captured on a basis of a difference feature amount (i.e. “remove” the undesired plate and/or well curvatures- ¶0038), which is a difference between the feature amount of the image of the observation target captured and a feature amount of an image of an empty well not containing the observation target captured (i.e. Due to these z-distance variations, the z-position of imaging component 154 must change accordingly to maintain the correct focal distance to each sample and effectively “remove” the undesired plate and/or well curvatures as represented by the bottom portion of FIG. 2. Doing so will allow each sample to be imaged at the desired focal distance- ¶0038).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488